                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


PHILLIP S. STENGER,

                    Plaintiff,

v.                                                    Case No: 6:17-mc-24-Orl-40KRS

DAVID K. FREEMAN,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Amended Motion for Final Judgment

Against Garnishee, Bank of America, N.A. (Doc. 19) filed on September 4, 2018. The

United States Magistrate Judge has submitted a report recommending that the motion be

granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed October 11, 2018 (Doc. 24), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Amended Motion for Final Judgment Against Garnishee, Bank of

America, N.A. (Doc. 19) is GRANTED.

      3.     The Clerk is DIRECTED to enter judgment in favor of Plaintiff Phillip S.

Stenger and against Garnishee Bank of America, N.A., in the amount of $4,637.79.
      DONE AND ORDERED in Orlando, Florida on October 30, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
